 1                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 2
                                        SAN FRANCISCO DIVISION
 3

 4                                                      PATENT
     SONOHM LICENSING LLC,
 5                                                      Case No. 3:19-cv-06169 TSH
                           Plaintiff,
 6      v.                                              [PROPOSED] ORDER TO DISMISS
 7                                                      ARBOR SOLUTION, INC.
     ARBOR SOLUTION, INC.,                              WITHOUT PREJUDICE
 8
                           Defendant.
 9
             The Stipulation of Dismissal Without Prejudice which stipulates that all claims in this
10

11   action asserted between Sonohm licensing LLC and Arbor Solution, Inc. are dismissed

12   WITHOUT                                                                                     , is

13   GRANTED.
14
             It is therefore ORDERED, ADJUDGED AND DECREED that all claims asserted in this
15
     suit between Sonohm licensing LLC and Arbor Solution, Inc. are DISMISSED WITHOUT
16
     PREJUDICE.
17

18

19   party that incurred them.

20           IT IS SO ORDERED.
21

22           DATED: 1/7/2020

23                                                      United States District Judge
                                                         Thomas S. Hixson,
24                                                       United States Magistrate Judge

25

26

27

28


                                                  -1-
